Title: To James Madison from Hugh Chisholm, 14 November 1808
From: Chisholm, Hugh
To: Madison, James



Sir
Montpellier November 14th. 1808

As I am Longer making the bricks than I Calculated on I think proper to mention The reason to you.  The weather has been so very Damp, that they did not drye as fast as I could wish to handle them, to go it with them.  I finished making Last tuesday, and if it had been drying weather by this day, I woud have had them burnt.  I have got six or eight thousand drying by fireing of them in the tracks and the ballance is in the kill ready for burning.  I think if nothing Happens day af tomorrow I will set fire to the kill.  The hands that I had I imployd them cuting of wood since I stopt of making  The snow is hear at times too inches deep.  Sir I am yours with esteem

Hugh Chisholm

